DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/21/2018
where claims 28-54 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 11/21/2018. These drawing are acceptable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claims 28-44, the claimed invention is drawn to a computer-readable storage medium that can encompass non-statutory embodiments (such as transitory forms of signal). Examiner suggests that applicant replace “computer-readable storage 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

7.	Claims 28-30, 33-48, and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jialing Liu et al (US 20170302419 A1) , provisional US 62317327 A1 04/01/2016 hereinafter Liu in view of Min Seok Noh et al (US 20140105130 A1) herein after “Noh” 

Regarding claim 28, Liu ‘419 discloses a computer-readable storage medium storing executable instructions that, in response to execution, cause a user equipment (UE) device to perform operations (Liu ‘149 see [0063] Fig. 4 shown processor 604, a memory 606, and interfaces 610-514 are adapted to perform computations and/or other processing related tasks),
wherein a component carrier (CC) for the SRS transmission is configured without a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission; (Liu ‘149 see [009] component carriers assigned to the TAG, does not support physical uplink control channel (PUCCH) signaling or physical uplink shared channel (PUSCH) signaling in transmitting SRS);
transmitting the SRS transmission based on: at least one of: a first orthogonal 
frequency-division multiplexing (OFDM) symbol,(Liu discloses see [0200] In CSI transmission information QPSK symbols transmitted in a multiple slot and multiplication result may be transmitted in a corresponding DFTS-OFDM symbol)or a last OFDM symbol, in a subframe colliding with the PUSCH transmission or the PUCCH transmission. (Liu [0225] SRS trigger is sent in a DCI in subframe n, then both ACK/NACK of the PUSCH and SRS need to be transmitted in a subframe n+k which may cause a collision)
Liu ‘149 fails to disclose receiving one or more sounding reference signal (SRS) transmission configuration parameters, including a parameter to communicate an SRS transmission by an SRS carrier switching operation; and said transmitting the SRS transmission is based on: the CC that is for the SRS transmission without the PUSCH transmission or the PUCCH transmission. 
However, Noh discloses:  
receiving one or more sounding reference signal (SRS) transmission configuration parameters, (Noh see [0117] parameters including SRS power control and/or SRS triggers);including a parameter, (Noh see [0050] UE generate and transmit parameters for SRS generation eg: a frequency domain position, periodicity) to communicate an SRS transmission ( Noh see [0005] configuring multiple timing advance groups (TAGs) and performing a resource mapping for a transmission of a SRS),  by an SRS carrier switching operation, (Noh see [0055] periodic SRS or an aperiodic SRS operation);
and transmitting the SRS transmission based on: the CC that is for the SRS transmission without the PUSCH transmission or the PUCCH transmission; (Noh see [0120] when total transmit power exceeds a maximum allowable transmit power (PCMAX), the transmission of a SRS and PUSCH/PUCCH is performed in different cells or may dropped PUSCH/PUCCH transmission);  
 while controlling uplink power limitation in transmitting SRS and PUSCH/PUCCH in different cells. (Noh see [0006] when controlling an uplink power in UE then a method may include configuring multiple TAG’s and SRS transmission for a simultaneous transmission of a SRS signal).
Regarding claim 29, Liu ‘419 discloses configuring or counting one or more resource elements of the first OFDM symbol (Liu see [0111] uplink control message and uplink RF delay duration is a factor of OFDM symbol) or the last OFDM symbol of the subframe in a PUSCH mapping and not in the PUSCH transmission.( Liu [0587-590] aggregated component carriers are assigned to a timing advance group (TAG), when receiving at least one of a random access channel (RACH) message and an SRS symbol over a secondary component carrier than it does not carry PUSCH transmission).
 
Regarding claim 30, Liu ‘419 discloses wherein the operations further comprise: 
configuring a secondary component carrier (CC) (Liu [0125] uplink signals scheduling over CC and UE schedule to transmit SRS symbol over secondary CC) as the CC from among a plurality of CCs to be used without the PUSCH transmission or the PUCCH transmission, based on an SRS transmission configuration. (see [0012][0014] describes first and second Component Carrier where TAG without receiving any PUSCH signaling over the CC and without receiving any PUCCH signaling over the CC). 

Regarding claim 33, Liu ‘419, discloses wherein the operations further comprise: identifying one of a plurality of switching guard period (GP) values from a SRS CC-based switching time, (see [0132][0188] SRS switching operation where guard times need to be reserved before and after switching operation may change subframe structure (values))    wherein the plurality of switching GP values vary according to whether a primary CC and a secondary CC of a plurality of CCs configured for the SRS carrier switching operation are associated with a same timing advance group (TAG) or different TAGs.(see [0208-0210] switching time affects on SRS subframe based on time duration. UE switches from UL transmission on CC1 in TAG1 to SRS transmission on CC2 in TAG2, If CC1 and CC2 are in different TAG than additional time required.)

Regarding claim 34, Liu ‘419 does not disclose limitation of claim 34. 
However, Noh ‘130 discloses Serial No.: UnknownPage 5determining the SRS transmission configuration of the SRS transmission based on the one or more SRS transmission 
configuration parameters (see [0043] TABLE 1 shows PUCCH format Modulation scheme Number of bits per subframe (Mbit) 1 N/A N/A 1a BPSK 1 1b QPSK 2 2 QPSK 20 2a QPSK + BPSK 21 2b QPSK + 
QPSK 22 3 QPSK 48 ), that include the SRS CC-based switching time in units of OFDM symbols (Noah discloses see [0046] PUCCH format 1 (scheduling) and shortened PUCCH format 1a/1b (transmitting and scheduling) associated with an ACK/NACK transmission is the last SC-FDMA symbol used based on True/False value of a RRC parameter and cell specific information of a SRS to corresponds to SRS-CC-based switching time provided by an higher layer of transmission/reception point); 
wherein the receiving the one or more SRS transmission configuration parameters (Noh see [0050]  SRS generation parameters including a cell-specific SRS bandwidth, a transmission comb, a UE-specific SRS bandwidth, hopping related configuration parameters, a frequency domain position, a periodicity, also see [0254] SRS transmission provides the highest flexibility for the network to obtain channel quality information) comprises receiving a radio resource control (RRC) signal with the one or more SRS transmission configuration parameters on a primary CC of a plurality of CCs configured for the SRS carrier switching operation. (Noh ‘130 see [0050] SRS sequence determined, based on sequence group number u used in PUCCH and base sequence number v defined according to a sequence hopping configuration to a eNB 110 where. eNB may transmit the parameters for SRS generation, as RRC parameters, to UE 120 and UE 120 receive the parameters for SRS generation from eNB and transmit an uplink SRS to eNB) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu ‘419 as mentioned above and further incorporate the teaching of Noh ‘130 to make the SRS communication along with the operation of SRS carrier switching operation based on the HARQ timing and a predefined hopping pattern to achieve the desire 

Regarding claim 35, Liu ‘419 discloses determining a hybrid automatic repeat request (HARQ) timing for at least one of: a primary CC and a secondary CC as serving cells, based on a UL / DL configuration; (Liu see [0285] FIG. 46 shows a carrier based SRS switching scheme of subframe n+1 or n+k where subframe is associated with UL and DL grant subframe n, then both ACK/NACK of the PUSCH and SRS need to be transmitted in subframe n+k, which may cause a collision.  HARQ timing is introduced or reuse HARQ timing for any interurrption due to measurement gap or Scell activaion, See also [0286]);
configuring a part of one or more subframes of a frame structure separate from a HARQ-ACK feedback as D-SRS subframes for the SRS transmission; ( see [0287] [0511] SRS transmission timing is introduced to use or reuse HARQ timing within the SRS Subframe where SRS  may be sent after n+k in the first subframe with SRS switching configuration);
Liu ‘149 fails to explicitly teach communicating using at least one of: the primary CC or the secondary CC by performing the SRS carrier switching operation based on the HARQ timing and a predefined hopping pattern. 
In the same field of endeavor Noh ‘130 discloses wherein communicating using at least one of: the primary CC or the secondary CC by performing the SRS carrier switching operation based on the HARQ timing and a predefined hopping pattern. (Noh ‘130 see [0062] UE is configured to support a simultaneous transmission of HARQ ACK/NACK on PUCCH and an SRS in the same subframe but corresponding if subframe is not a cell-specific SRS subframe of the first cell, the user equipment may perform a transmission of HARQ ACK/NACK and an SRS using one of normal PUCCH format 1/1a/1b or normal PUCCH format 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu ‘419 as mentioned above and further incorporate the teaching of Noh ‘130 to make the SRS communication along with the operation of SRS carrier switching operation based on the HARQ timing and a predefined hopping pattern to achieve the desire communication and provide a variety of communication services such as a voice service, a packet data service, and so forth. (Noh 0025)

Regarding claim 36, Liu ‘149 discloses a computer-readable storage medium storing executable instructions that, in response to execution, (Liu ‘149 see [0539] Fig. 55 shown processor 5504, a memory 5506, and interfaces 5510-5514 are adapted to perform computations and/or other processing related tasks), cause one or more processors of an evolved NodeB (eNB) to perform operations (Liu see [0540] telecommunications network such as BS or a relay station interact/communicate with the processing system 5500) .comprising: 
a first component carrier (CC) and a second CC configured to enable an SRS transmission according to an SRS carrier switching operation, (Liu see [0115] Fig. 22 communications sequence 2200 for adapting a periodic SRS switching schedule also see [0116] SRS transmission schedule in response to activation of a component carrier and SRS  switching first set of time periods)  wherein the (Liu see [0159] transmission of the SRS on the switch-to CC is also according to the network configuration) to enable the SRS transmission without a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission; (Liu ‘149 see [009] component carriers assigned to the TAG, does not support physical uplink control channel (PUCCH) signaling or physical uplink shared channel (PUSCH) signaling in transmitting SRS,) and 
Liu does not disclose providing one or more parameters based on a sounding reference signal (SRS) transmission configuration comprising the first CC and the second CC; and receiving the SRS transmission based on the SRS carrier switching operation and at least one of: a first orthogonal frequency-division multiplexing (OFDM) symbol or a last OFDM symbol in a subframe colliding with an SRS CC-based switching time of the SRS transmission.
In the same field of endeavor Noh ‘130 discloses wherein:
providing one or more parameters based on a sounding reference signal (SRS) transmission configuration (Noh ‘130 see [0145][0146] control processor may be configured  to configure the multiple TAGs, and  to control a SRS transmission and perform a resource mapping for a simultaneous transmission of an SRS );  comprising the first CC and the second CC (Noh see [0122] SRS transmission contains different component carriers like CC0 (Pcell) and CC1(Scell)),
receiving the SRS transmission based on the SRS carrier switching operation and at least one of: a first orthogonal frequency-division multiplexing (OFDM) symbol or Serial No.: Unknown Page 6a last OFDM symbol (Noh discloses see [0200] when UE switch from CC1 to CC2, it receives the first OFDM symbols of the MBSFN in a subframe colliding with an SRS CC-based switching time of the SRS transmission. (Noh see [0225]  SRS trigger is sent in a DCI in subframe n, then both ACK/NACK of the PUSCH and SRS need to be transmitted in subframe n+k, which may cause a collision.)
Therefore it would be obvious to combine the teachings of Liu ‘419 and Noh ‘130 to provide the first component carrier (CC) and a second CC configured to enable an SRS transmission providing one or more parameters of the sounding reference signal along with PUSCH/PUCCH signaling based on SRS transmission to achieve the desire transmission of a sounding reference signal (SRS). (Noh 0005)

Regarding claim 37, Liu ‘419 discloses wherein the operations further comprise: 
configuring the second CC to not be used in the PUSCH transmission or the PUCCH transmission, based on the SRS transmission configuration.(Liu ‘419 see [0566]  During aperiodic SRS symbol transmissions, uplink carrier switching configure a second component carrier assigned to carry sounding reference signal (SRS) symbol transmissions of the UE without carrying PUCCH/PUSCH transmissions).

Regarding claim 38, Liu does not disclose wherein the operations further comprise:     configuring or counting one or more resource elements of the first OFDM symbol or the last OFDM symbol of the subframe in a PUSCH mapping and not in the PUSCH transmission.  
 Noh ‘130  Discloses configuring or counting one or more resource elements of the first OFDM symbol or the last OFDM symbol (see [0113-0115] PUSCH is mapped to physical resources, a mapping to time and frequency resource elements where UE perform an uplink resource mapping to the SC-FDMA symbols); of the subframe in a PUSCH mapping and not in the PUSCH transmission.(see [0116]  SRS transmission in a corresponding subframe where last symbol reserved for the SRS transmission is not mapped to a resource element for the PUSCH).
Therefore it would be obvious to combine the teachings of Liu ‘419 and Noh ‘130 to provide the first OFDM symbol or the last OFDM symbol with PUSCH mapping to the first component carrier (CC) and a second CC configured to enable an SRS transmission providing one or more parameters of the sounding reference signal along with PUSCH/PUCCH signaling based on SRS transmission to achieve the desire transmission of a sounding reference signal (SRS). (Noh 0005)

Regarding claim 39, Liu ‘419 discloses providing a SRS CC-based switching time that indicates one of a plurality of switching guard period (GP) values (Liu see [0132][0188] SRS switching operation where guard times need to be reserved before and after switching operation may change subframe structure (values))   based on whether the first CC or the second CC is associated with a single timing advance group (TAG) or a plurality of TAGs. (see [0208-0210] switching time affects on SRS subframe based on time duration. UE switches from UL transmission on CC1 in TAG1 to SRS transmission on CC2 in TAG2). 
 
Regarding claim 40. Liu ‘419 discloses wherein the operations further comprise: providing, on the second CC, a system information block (SIB) 1 or radio resource control (RRC) (see [0250] [0256] Aperiodic SRS is configured via RRC signalling and triggered via DCI formats 0/1A/2B/2C/2D/4 for TDD and 0/1A/4 for FDD and DCI sent on CC1 may be used for cross-carrier scheduling of data for CC2, and  UE processes a physical broadcast channel (PBCH) to obtain system information broadcast (SIB) messages for one or more carriers, e.g., SIB1, to obtain downlink control information to indicate transmission parameters.)  that 
indicates a starting symbol of the SRS transmission in a guard period (GP) or an uplink pilot time slot (UpPTS) of a special subframe (see [0208][0217] if SRS subframe switching time longer than the guard period and target carrier subframe is a special subframe, all UpPTS symbols may be used for SRS transmission,also see [0082] UE 210  transmit SRS symbols 261-269 over the CC 241-249 and radio resource control (RRC) message is used to signal a   periodic SRS configuration parameter/instruction  the UE 210 may be incapable of simultaneously transmitting uplink signaling over all component carriers and as a result, may need to perform SRS switching.) 

Regarding claim 41, Liu ‘419 discloses  wherein the operations further comprise: Serial No.: Unknown Page 7transmitting system information conveying the SRS transmission configuration (Noh see [0117] configuration parameters including SRS power control and/or SRS triggers), corresponding to a dedicated SRS (D-SRS) subframe (Liu see[0166] UE has only 1 UL SCell supporting PUCCH/PUSCH configured by RRC signaling resulting   [0182] when SRS transmitted on a UL TXOP indicates by network (following the DRS-bearing subframe), it is the UL portion of a special subframe which could be a dedicate subframe),
as a multicast-broadcast single frequency network (MBSFN) subframe, or as a normal UL subframe, to a first user equipment (UE) on the second CC; ( Liu see [0193] when SRS switching/transmission is indicated, either a periodic one or an aperiodic one, then network/UE  perform CC1 to CC2 for SRS subframe n which is a MBSFN subframe),  
and transmitting the system information conveying the SRS transmission configuration corresponding to the D-SRS subframe on the second CC as unicast information to a second UE for the SRS transmission. (Liu see [0090] fig. 8 in a SRS transmission at step 810 base station transmit a DCI message specifying an SRS configuration parameter to a UE and base station receives an SRS symbol over a CC according to an SRS configuration parameter, also see [0166] supporting SRS “switching from carrier and to carrier” this indication may be explicit such as indicating switching from CC1 to CC2 in certain signaling which can be unicast information in the SRS transmission).
 
Regarding claim 42, Liu ‘419 discloses a method wherein the D-SRS subframe on the second CC (see [0007] in SRS switching schedule, after the first uplink of the first SRS in the first subframe, it switches to the second component carrier according to a switching schedule) to the second UE comprises a special subframe that is different from the D-SRS subframe to the first UE. (Liu see [0154][0208] UE can switch SRS transmission from first CC to second CC by a base station and switching time affects the SRS subframe. If time is longer than a special subframe is configured). 

Regarding claim 43, Liu ‘419 discloses wherein a starting symbol of the SRS transmission on the second CC is located in a guard period (GP) or an uplink pilot time slot (UpPTS) of the special subframe. (see [0533] discloses SRS transmission is a subframe where UE is configured with two or four additional SC-FDMA symbols in UpPTS of the given serving cell and can be used for SRS transmission)  
Regarding claim 44, Liu ‘419 discloses transmitting, on the second CC to the second UE, (Liu see [0007-0008] UE in the second component carrier, transmitting the second uplink signal in a second subframe over the second component carrier during a second period), the system information configured to modify a UL subframe configuration to a different UL subframe configuration (Liu see [0555] discloses a method where receiving a higher-layer control signal from a network controller that specifies a periodic uplink SRS configuration information that instruct the UE to switch from one CC to another CC), based on one of a plurality of predefined UL subframe configurations as part of an uplink (UL) grant or a radio resource control (RRC) message (Liu discloses see [0285-0286] when SRS trigger is sent in a DCI subframe for transmission then UL transmission will  occur in subframe n+k, and there is a UL grant in subframe n, also see [0083-0084] SRS switching occur when UE 210 transmitting uplink signals the component carriers 240 and RRC message is used to signal a periodic SRS configuration parameter to a UE.(see Fig. 3),
wherein the plurality of predefined UL subframe configurations support different ratios between PUSCH and SRS symbols. (see [0246]             When  multiple consecutive subframes for SRS switching operation (switching from CC1 till switching back to CC1) contain a special predefined subframe, the next UL subframe, and possibly even one more subframe the  UE can perform multiple SRS transmissions on one or more TDD CCs in the subframes).

Regarding claim 45, Liu ‘419  discloses An apparatus employed in a user equipment (UE) device, comprising: one or more processors (see [0539] Fig. 55 processing system 5500 includes a processor 5504, a memory 5506, and interfaces 5510-5514); configured to: receive one or more parameters (see [0451] processing system 5500 transmit and recveive signaling over the telecommunication network such as UE or BS)  of a sounding reference signal (SRS) transmission configuration as an uplink (UL) / downlink (DL) configuration of a serving Serial No.: UnknownPage 8cell; (see [0013] configuring the UE based on information from the eNB, a second subset of component carriers, first set of component carriers, for one or more SRS transmissions and the transmission include one of PUCCH/PUSCH or SRS symbol where UE is capable of transmitting uplink signals)  and 
generate a time division duplex (TDD) operation with component carriers to communicate an SRS transmission based on the one or more parameters of the SRS transmission configuration (see [0077] mobile station may need to transmit sounding reference signal (SRS) symbols over each of the component carriers and base station can generate a channel estimate for the given component carrier which include a TDD carrier); and 

In the same field of endeavor Noh ‘130 discloses
reserving at least one component carrier of the component carriers for the SRS transmission (see [0103]when simultaneous transmission can exceeds total transmit power (PCMAX) cause UE to transmit SRS on a component carriers reserving one CC) from 
interference (see [0103] total transmit power exceeds a maximum allowable transmit power (PCMAX)) from at least one of: a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission; ( see [0042] user equipment may transmit an uplink demodulation reference signal (UL DM-RS) per slot such that channel information for demodulation of data channels is recognized and an uplink DM-RS associated with PUSCH transmission); and 
a radio frequency interface configured to communicate the SRS transmission.(see [0049][0050] LTE communication system demodulation reference signal and a SRS may be defined for an uplink transmission and uplink sounding reference signal (SRS) might be also used for measuring uplink and downlink channel states in a time division duplex (TDD) system).


Regarding claim 46, Liu ‘419 discloses generate a SRS carrier switching operation based on at least one of: a first orthogonal frequency-division multiplexing (OFDM) symbol or a last OFDM symbol in a subframe colliding with an SRS CC-based switching time of the SRS transmission. (see [0200].[0230] SRS transmission is to avoid interfering with other transmissions and the durations of the gaps timing errors, which is normally at most half (first) an OFDM symbol duration and SRS switching is to reduce the number of switching operations as well as combine multiple switching operations and to reduce the number of collisions between  SRS transmission).

Regarding claim 47, Liu ‘419 discloses generate a PUSCH mapping in response to the one or more resource elements of the first OFDM symbol or the last OFDM symbol of the subframe (see [0193] UE monitoring CC2 receives the first 2 OFDM symbols of the MBSFN) colliding with an SRS CC-based switching time of the SRS transmission, and without utilizing the one or more elements for a PUSCH transmission.( Liu see [0204]  interruption time due to SRS switching in either UL or DL may cause the UE not able to transmit or receive may affect the subframe of SRS transmission on a PUSCH-less CC).

Regarding claim 48, Liu “419 discloses configure the at least one CC to not be used in the PUSCH transmission or the PUCCH transmission. (see [0179][0194] during SRS transmission, UE retunes from PCell uplink to SCell uplink if there is gap then PUSCH transmission is dropped, also any collision between a periodic SRS transmission and a UL transmission like PUSCH/PUCCH transmission on another CC, then PUSCH/PUCCH transmission is dropped and not used).  

Regarding claim 50. Liu ‘419 discloses wherein the one or more processors are further configured to: identify one of a plurality of switching guard period (GP) values from a SRS CC- based switching time, (Liu see [0132][0188] SRS switching operation where guard times need to be reserved before and after switching operation may change subframe structure (values))   wherein the plurality of switching GP values vary according to whether the component carriers are associated with a same timing advance group (TAG) or different TAGs.( Liu see [0208-0210] switching time affects on SRS subframe based on time duration. UE switches from UL transmission on CC1 in TAG1 to SRS transmission on CC2 in TAG2, If CC1 and CC2 are in different TAG than additional time required.)  (Same as 33)

Regarding claim 51. Liu ‘419 discloses receive a radio resource control (RRC) signal with the one or more SRS transmission configuration parameters on a different CC than   
the at least one CC of the component carriers. (see [0082] UE 210  transmit SRS symbols 261-269 over the CC 241-249 and radio resource control (RRC) message is used to signal a periodic SRS configuration parameter/instruction  the UE 210 may be incapable of simultaneously transmitting uplink signaling over all component carriers and as a result, may need to perform SRS switching.) 

Regarding claim 52. Liu ‘419 discloses receiving, on the at least one CC, a system information block (SIB) 1 (Liu see [0144] mobile device processes a cell-specific reference signal (CRS) of the physical broadcast channel to obtain channel or system information broadcast (SIB) messages for one or more carriers, e.g., SIB1)  that indicates a starting symbol of the SRS transmission in a guard period (GP) or an uplink pilot time slot (UpPTS) of a special subframe (see [0144][0226]  UE processes SIB message to obtain DCI that correspond to component carriers and for long GP, UE switch back for the next subframe for one or more SRS transmission on UpPTS).

Regarding claim 53, Liu ‘419 discloses Serial No.: UnknownPage 10receive system information conveying the SRS transmission configuration (see [0010] receiving a first sounding reference signal (SRS) symbol from the UE over a first component carrier conveying an aggregated component carriers information during a first period),
corresponding to a D-SRS subframe (Liu see [0078] switching time affects the SRS subframe and UE may need to perform an SRS switching in order to transmit SRS symbols to a component carriers),
(Liu see [0193] discloses SRS TXOP lies in a UL subframe or the UpPTS of a special subframe where UE1 is to switch from CC1 to CC2 for SRS on subframe n, which is a MBSFN); or 
receive the system information conveying the SRS transmission configuration corresponding to the D-SRS subframe on the at least one CC as unicast information to generate the SRS transmission. ((Liu see [0084][0154][0163] Mobile device can switch SRS transmission from first CC to second CC by a base station or a controller based on timing advance and transmit power which led to SRS bandwidth configuration).

Regarding claim 54 is rejected as same rationale as applied to claim 44 above. 

8.	Claims 31, 32 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liu ‘149”,  “Noh ‘130”,   and further in view of  Kim et al. (US Pub: 20140146697 A1) hereinafter “Kim ‘697”

Regarding claim 31, Liu ‘419 discloses the SRS CC-based switching time of the SRS carrier switching operation in units of OFDM symbols. (Liu see [0160][0161] switching from CC1 to CC2, a UE stops any possible transmissions on CC1 and transmit a signal according to network indication and in general switching action involves switching from timing, the instance (SC-FDMA symbol location) to break from the switching-from CC), wherein the one or more SRS transmission configuration , (Noh see [0117] parameters including SRS power control and/or SRS triggers)
Combination of Liu ‘419 and Noh ‘190 does not disclose comprise at least one of: a starting symbol of the SRS transmission in a dedicated SRS (D-SRS) subframe on a secondary CC of a plurality of CCs,
However, In the same field of endeavor Kim ‘697, discloses comprise at least one of: a starting symbol of the SRS transmission in a dedicated SRS (D-SRS) subframe on a secondary CC of a plurality of CCs, (kim see [0155] if UL/DL configuration 3 and UL/DL configuration 1 are assigned to the PCell and the SCell, respectively, their reference UL/DL configuration can be set to UL/DL configuration 4)

So it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching Liu and Noh because Kim teaches that when a UE capable of simultaneous transmission and reception considers only the UL/DL configuration of one of a PCell and an Scell would allow to achieve a potential maximum performance. (Kim [0155] Fig. 5)

Regarding claim 32. Liu ‘419 disclose wherein the operations further comprise: identifying a period comprising a reduced number of symbols in the D-SRS subframe based on the SRS CC-based switching time and the starting symbol of the SRS transmission on the secondary CC; (Liu ‘419 see [0203][0212-0213] SRS switching is to reduce the number of symbol durations between the last transmission and the first transmission for the purpose of SRS switching to reduce the number of switching operation for the purpose of reduce collision and SRS processing complexity at the base station and/or mobile device.)
Liu ‘419 does not disclose and transmitting the SRS transmission on the secondary CC at the starting symbol in the D-SRS based on the one or more SRS transmission configuration parameters, receiving a physical downlink shared channel (PDSCH) based on the identified period in the D-SRS subframe;
However, in the same field of endeavor Noh ‘130 discloses and transmitting the SRS transmission on the secondary CC at the starting symbol in the D-SRS based on the one or more SRS transmission configuration parameters.(Noh see [0040] UE transmit uplink signal transmission to eNB and second UE may also transmit uplink signal to the first transmission and or reception point (eNB). also see [0046]  for PUCCH formats 1/1a/1b may be selected and used based on a value (TRUE” or “FALSE”) of an RRC parameter (“ackNackSRS-Simultaneous Transmission”) and cell-specific information of a SRS transmission point)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu ‘419 as mentioned above and further incorporate the teaching of Noh ‘130 to make the SRS communication along with the operation of SRS carrier switching operation based on the HARQ timing and a predefined hopping pattern to achieve the desire communication and provide a variety of communication services such as a voice service, a packet data service, and so forth. (Noh 0025)

However, In the same field of endeavor Kim ‘697, discloses receiving a physical downlink shared channel (PDSCH) (Kim see [0071] Physical Layer 220 and 225 use a PDSCH to support DL data transmission  based on the identified period in the D-SRS subframe (Kim [0128-0130] Fig. 7 PDSCH received on subframe n,(i.e., determine subframe n) SRS trasmits on subframe n and see [0150] UE receives a PDSCH in subframe n-k , then UE transmits an HARQ feedback for the PDSCH in subframe n select a subframe for the current time period).
So it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching Liu and Noh because Kim teaches that when a UE capable of simultaneous transmission and reception considers only the UL/DL configuration of one of a PCell and an Scell would allow to achieve a potential maximum performance. (Kim [0155] Fig. 5)

Regarding claim 49 is rejected as same rationale as applied to claim 32 above. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIN MAHFUZ whose telephone number is (571)272-3439.  The examiner can normally be reached on Mon - Fri 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIN MAHFUZ/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473